Citation Nr: 1209782	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-32 938	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbar disc disease, evaluated as 20 percent disabling.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2006 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case was later transferred to the jurisdiction of the North Little Rock, Arkansas RO.  

The Board also notes that for the claim for a higher initial evaluation for lumbar disc disease, the Veteran was awarded a temporary 100 percent rating due to related surgeries and convalescence periods.  The temporary total rating question is not on appeal; thus, the issue has been characterized as set forth on the front page, without consideration of the intervening temporary 100 percent award period.

A hearing on these matters was held before the undersigned Veterans Law Judge on January 28, 2010.  A copy of the hearing transcript has been associated with the file.

In August 2010, the Board denied the claims.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties to the appeal entered a Joint Motion for an Order Vacating the Board Decision (Joint Motion).  In a May 20911 Order, the Court vacated the August 2010 Board decision to the extent that it denied the issues identified above and remanded the issues to the Board for readjudication consistent with the Joint Motion.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the Veteran has been diagnosed with and has sought treatment for multiple acquired psychiatric disorders.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD.  Clemons, supra. 


REMAND

With respect to the claim for an increased rating for lumbar disc disease, the parties agreed in the May 2011 Joint Motion that the Board based its determination on inaccurate references to evidence.  The parties also agreed that VA did not fulfill its duty to assist in obtaining a VA examination of the Veteran's acquired psychiatric disorder.  Specifically, the parties pointed out that the Veteran has diagnoses of PTSD based on military sexual trauma, and that he is competent to report military sexual trauma.  A VA examination should thus be scheduled upon remand in order to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include whether he has PTSD as a result of military sexual trauma.  

Subsequent to the Joint Motion and Order, the Court issued a decision in Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011), which has bearing on the claim for an increased rating.  The Mitchell decision clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, supra.   Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  38 C.F.R. §§ 4.40; 38 C.F.R. § 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The most recent examination of the Veteran's spine took place in September 2001; at that time, the examiner stated that he was "unable to quantify limitations or functional loss due to pain from [the Veteran's] low back."  He did not provide a rationale for this finding or attempt to determine at what point the limitation of motion of the Veteran's spine was specifically due to pain.  See Mitchell, supra.  The Board thus finds that the matter should be remanded to the agency of original jurisdiction (AOJ) for a new examination of the Veteran's spine.  (The Board notes that the Veteran has failed to appear for scheduled examinations in the past; thus, he is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.)  

Finally, the Board notes that post-service treatment records from facilities within the Central Arkansas VA Healthcare System (HCS) have been obtained.  The most recent records from this organization are dated in October 2009.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Central Arkansas VA HCS and request that all records of the Veteran's treatment at any facility in that network since October 2009 be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar disc disease.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  Incapacitating episodes resulting in physician-prescribed bedrest over the past 12 months as a result of his intervertebral disc disease, and, if, so, the frequency and duration of these episodes should be described.  Any peripheral nerve affected or seemingly affected by disc disease should be noted and the impairment for each such nerve should be described as mild, moderate, moderately severe, severe incomplete paralysis, or complete paralysis.  

3.  Schedule the Veteran for VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s), to include sexual trauma and/or personal assault during military service.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, such as depression, that is at least as likely as not related to his active military service, including sexual trauma and/or personal assault during service.   All opinions must be set forth in detail and explained in the context of the record.

If the examiner determines that he/she cannot provide an opinion on any psychiatric disability without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is again advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

